DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-2 and 4-9 have been examined in this application. Claims 1-2, 4 and 8 are amended. Claim 3 is canceled. This is a Final Office Action in response to Arguments and Amendments filed 3/29/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to Arguments and Amendments filed 3/29/2021, with respect to the “Claim Interpretation” section on page 5, the amended claim language no longer invokes 112(f). 
 In response to the “Claim Rejections – 35 U.S.C. 112(b)” section on pages 5-6, the amended claim language overcomes the 112(b) rejections. 
In response to the “Claim Rejections – 35 U.S.C. 103” section on pages 6-9 the Applicant argues that the prior art does not disclose the amended independent claim language from canceled dependent claim 3 which states “increase the force applied to the active pedal as the amount of manipulation of the active pedal is increased”. First on the top of page 8, the Applicant that Takiguchi only discloses in paragraph [0050] that a restoring force Forg is applied by a spring or the like and therefore does not teach an electronic control unit configured to increase the force applied to the active pedal as the amount of manipulation is increased. However, the Electronic Control Unit performs Step 1 in Fig. 2 as further described in paragraph [0054] and determines that the subsequent steps which determine target speed and reaction force are not to be performed and instead only the restoring force prescribed in paragraph [0050] is to be provided. Therefore, by switching to only the restoring force Forg, the ECU is controlling the force applied to the active pedal to increase as the amount of manipulation of the active pedal is increased. 
Furthermore, the Applicant argues on the bottom of page 8 that the other reasoning provided for this limitation being included in Takiguchi which stated that an increase in pedal manipulation results in an increase in speed difference which causes an increase in reaction force is faulty. The Applicant argues Takiguchi discloses that adjusting the reaction force Fr is only based on a change in velocity. However, under the broadest reasonable interpretation of the limitation, “increase the force applied to the active pedal as the amount of manipulation of the active pedal is increased”, the change in force doesn’t need to be explicitly/ exclusively based on the increase in pedal manipulation. Instead, this 
Finally, while Takiguchi disclosed the broadest reasonable interpretation of this limitation as described above, an alternative rejection for claim 3 encompassing this limitation was provided in the Non-Final Office action dated 1/21/2021 for the sake of compact prosecution in order to more closely align with the specification’s use of the manipulation amount. However, no argument was made regarding the alternative rejection other than the statement on page 9 which indicates that no cited art references teach the suggested element. Please see 103 section below for additional details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) in further view of Inoue et al. (US 2012/0022759 A1).
As per Claim 1, Takiguchi et al. discloses a driving assistance control device comprising: 
 an active pedal configured to control a driving force such that the vehicle is accelerated when an amount of manipulation exceeds a first predetermined value and the vehicle is decelerated when the amount of manipulation falls below a second predetermined value equal to or smaller than the first predetermined value ([0001, 0042-0043, 0050]; Accelerator pedal 12 (active pedal) is configured to control acceleration and deceleration such that the vehicle is accelerated when operation amount is increased (manipulation exceeds a first predetermined value) and decelerated when operation amount is decreased and restored to original position (second predetermined value equal to the first predetermined value)); and 

While Takiguchi et al. discloses an active pedal, Takiguchi et al. does not disclose: that the active pedal controls a braking force. 

However, Mori et al. teaches: that the active pedal controls a braking force ([0033, 0064-0065, 0067]; Fig. 6 Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include the limitations above as detailed in Mori et al. with the motivation being to improve the operability of the vehicle and allow for gentle acceleration/ deceleration as detailed in Mori et al. [0008-0009]. An alternate motivation is provided in Sarmiento US 4,273,211 A (1:15-20) which details that it is helpful to have acceleration and braking capabilities on the 
	
	Furthermore, Takiguchi et al. discloses:
an electronic control unit ([0042]; Fig 1 ECU 22 (Electronic control unit)) configured to 
	detect a potential risk area ([0045, 0054]; Fig. 1 - Fig. 2 Step S1 ECU 22 with navigation device 20 detects position of curve ahead (potential risk area)), and 
	determine a reference speed based on a positional relationship between the vehicle and the potential risk area ([0047, 0056-0058], Fig. 1 – Fig. 2 Step S2, Fig. 4B ECU 22 includes target speed calculator 22B, which calculates the target speed before entering the curve, Vtf1 (reference speed) based on a positional relationship between the vehicle and the curve (potential risk area)), 

Takiguchi et al. does not disclose: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present
the reference speed being a speed of the vehicle at which contact between the vehicle and the obstacle is avoided even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area when the potential risk area is detected;

	However, Nagata teaches: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present ([0032, 0034, 0039]; Fig. 1 Fig. 2, Dead zone area (potential risk area) is detected where moving body may enter a scheduled traveling route)
 ([0041-0042, 0079]; Fig, 2, Fig. 8 Target speed (reference speed) is calculated based on distance L between the vehicle and the dead zone area (potential risk area), the target speed (reference speed) being a speed at which there is no possibility of contact)

Takiguchi et al. and Nagata are analogous arts because they are both directed towards operating a vehicle in a safe manner proximate to a risk area. Takiguchi et al. is directed to speed control when a risk area is a curve and Nagata teaches speed control in a risk area that includes a curve (Fig. 2) that may have an obstacle enter the traveling direction of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to provide the aforementioned limitations taught by Nagata with the motivation being to improve safety of the vehicle as detailed in Nagata [0005, 0007]. 

Furthermore, Takiguchi et al. discloses:
cause a force to be applied to the active pedal when a current speed of the vehicle exceeds the reference speed ([0042, 0048-0050, 0060-0061]; Fig. 1-Fig. 2 Step S3 – Step S4, Fig. 5, ECU 22 including reaction force controller 22c and reaction force applying mechanism 24 applies a reaction force to the accelerator pedal (active pedal) when present speed (current speed) exceeds target speed (reference speed)) and 
increase the force to be applied to the active pedal as the amount of manipulation of the active pedal is increased ([0042-0043, 0050, 0054, 0060]; Fig. 1, ECU 22 with reaction force controller 22C and reaction force applying mechanism 24 considers operation amount in order to determine required reaction force to get to target vehicle speed. When a determination is made in Fig. 2 Step S1-No that no additional reaction force Fr is added, the force applied to the pedal is the restoring force which increases with an increase in manipulation amount. Furthermore, an increase in pedal manipulation may result in an increase in speed difference from the target speed which causes an increase in the reaction force as detailed in Fig. 2 Step S3 in paragraph [0060]). 
wherein the force is applied in a direction in which the amount of manipulation is reduced ([0050] Force is applied in a direction that restores the pedal to original position (direction in which the amount of manipulation is reduced)).

	While Takiguchi et al. discloses the limitations above including increasing the force to be applied to the active pedal as the amount of manipulation of the active pedal is increased, an alternative rejection is provided below for the sake of compact prosecution based on the instant application specification’s use of the determining the force based on the manipulation amount.

Inou et al. teaches: wherein the electronic control unit is configured to increase the force applied to the active pedal as the amount of manipulation of the active pedal is increased ([0026, 0081] Accelerator reactive force is larger based a larger operation state is larger (increased manipulation)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include the above limitations as detailed in Inoue et al. with the motivation being to more effectively allow the driver to notice the variation as detailed in Inoue et al. [0081].

 Claim 2, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein the electronic control unit is further configured to increase the force to be applied to the active pedal as a difference between the current speed and the reference speed is increased ([0060-0061]; Fig. 5 Increase in reaction force applied to the accelerator pedal (active pedal) as difference between actual speed (current speed) exceeds the target speed (reference speed) is greater). 

As per Claim 5, Takiguchi et al. discloses the driving assistance control device according to claim 1, 

Takiguchi et al. does not disclose: 
wherein the reference speed is a speed at which contact between the vehicle and the obstacle is avoided due to emergency avoidance braking even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area.

	However, Nagata teaches: 
wherein the reference speed is a speed at which contact between the vehicle and the obstacle is avoided due to emergency avoidance braking even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area ([0037, 0041-0042, 0079]; Fig, 2, Fig. 8 Target speed (i.e. reference speed) is a speed at which there is no possibility of contact because vehicle speed has slowed (emergency avoidance braking) even when the obstacle enters the scheduled traveling route of the vehicle from the dead zone (potential risk area))
	The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1. 

 Claim 6, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein the electronic control unit is configured to calculate the reference speed based on a distance between the vehicle and the potential risk area ([0056-0058]; Fig. 4B ECU 22 calculates target speed (reference speed) based on a distance between the vehicle and the curve location (potential risk area)).

Takiguchi et al. does not disclose:
calculate the reference speed based on a distance in a lateral direction between the vehicle and the potential risk area

	However, Nagata teaches: 
calculate the reference speed based on a distance in a lateral direction between the vehicle and the potential risk area ([0050-0052, 0060]; Fig. 2, Target speed (reference speed) is calculated based on position of moving object at border of potential risk area, (for example: P3) which includes distances in the lateral direction).
	The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1.

As per Claim 7, Takiguchi et al. discloses the driving assistance control device according to claim 1, 
Takiguchi et al. does not disclose:
wherein the potential risk area is a blind spot area when viewed from the vehicle.

However, Nagata teaches: 
([0032] Dead zone (i.e. potential risk area) is based an area blocked from driver field of view).
The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1.

As per Claim 9, Takiguchi et al. discloses The driving assistance control device according to claim 1,
Takiguchi et al. does not disclose: wherein the braking force is applied by a hydraulic brake device. 

However, Mori et al. teaches: wherein the braking force is applied by a hydraulic brake device ([0033, 0064-0065, 0067]; Fig. 6 Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

The motivation to combine Takiguchi et al. and Mori et al. is provided in rejection to claim 1. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) in further view of Grimm et al. (US 2007/0050130 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) in further view of Inoue et al. (US 2012/0022759 A1) in further view of Grimm et al. (US 2007/0050130 A1).

Examiner’s Note: Alternative rejection is provided in claim 1. 

 Claim 4, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein when a potential risk index value represented by V-Vmin using the current speed V and the reference speed Vmin is equal to or greater than a threshold value and equal to or smaller than 1, the electronic control unit is further configured to increase the force to be applied to the active pedal as the potential risk index value is greater ([0060-0061]; Fig. 5 When [Symbol font/0x44]V, which is the difference between the actual speed and the target speed before entering the curve Vtf1 (potential risk index value represented by V-Vmin) is greater than a threshold the reaction force is increased as [Symbol font/0x44]V (potential index value) is greater). 

Takiguchi et al discloses that when a potential risk index value is greater than a threshold and equal to or smaller than 1, increasing the force to be applied to the active pedal as the potential risk index value is greater. However, Takiguchi et al. does not explicitly disclose an example in which the threshold is set to zero. However, obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a threshold of zero with the motivation being to have the system react more quickly and increase safety (as evidenced in paragraph [0169] in D’sa et al. (US 2018/0050673 A1) – supported in provisional application 62,442,190). 

Takiguchi et al. discloses the claimed limitations but Takiguchi et al. does not disclose that the speed difference is represented as a proportion of the reference speed (V-Vmin)/Vmin, (potential risk index value represented by V/Vmin – 1).  

However, Grimm et al. teaches the known technique of representing the speed difference as a proportion of the reference speed (the potential risk index value is represented by V/Vmin – 1) ([0028] Cautionary threshold (potential risk index value) is based on a percent exceedance of the speed limit: Warning percent = (V – Vspeed limit)/Vspeed limit = V/Vspeed limit – 1 (represented by V/Vmin -1))
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include a potential risk index value represented by V/Vmin – 1 as detailed in Grimm et al. with the motivation being to alert the driver and increase safety as detailed in Grimm et al. [0026].  

As per Claim 8, Takiguchi et al. discloses the driving assistance control device according to claim 4, wherein the force applied to the active pedal is proportional to a first order lag value of the potential risk index value ([0060-0061]; Fig. 5 Reaction force applied is linearly proportional to V-Vmin (potential risk index value)).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619